                                                                                .   -
                                                                                ·-- -        -------
                                                                                                      --   -
                                                                                                                     -_- - - - - -
                                                                                                               --- - -

                                                                           ~,DC SDl ✓ Y
                                                                          i(
                                                                          DGCU~~1LNT
                                                                          ELECTRONICALLY FJLED
                                                                     . 1-·10·· ('             f.-1.
UNITED STATES DISTRICT COURT                                         I     _/           ·-   iT   ·-------c-r-----
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                     !i   _r?~~~:                 1   _·~-~~:£)~~4~r;/f.-:;;~~
PHYLLIS P. MEADERS,
                Plaintiff,                                                              18 CIVIL 5039 (PKC)

                 -against-                                                                     JUDGMENT

ANTOINE HEL WASER, HEL WASER
GALLERY, and HELWASER FINE ART, INC.,
                Defendants,

                 -and-

ANTOINE HEL WASER, HEL WASER
GALLERY, and HELWASER FINE ART, INC.,
                Third-Party Plaintiffs,

                 -against-

PAULL. MEADERS III,
               Third-Party Defendant.
-----------------------------------------------------------X

          It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated January 29, 2020, Defendants' motion for summary

judgment is GRANTED. In light of the disposition, Helwaser's third-party complaint against

Paul is dismissed as moot and judgment is entered for defendants; accordingly, the case is

closed.

Dated: New York, New York
       January 30, 2020



                                                                          RUBY J. KRAJICK

                                                                                    Clerk of Court
                                                               BY:

                                                                     ~k
